Citation Nr: 1418975	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral toes replacement, to include as secondary to a right kidney disorder or to service-connected left kidney disorder or hypertension.  

2.  Entitlement to a rating in excess of 30 percent for a left nephrectomy with normal right kidney with scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and January 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2010, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A copy of the transcript is found within his electronic claims file.  

Subsequently, in October 2013, the Board remanded these issues for additional development after denying other claims then on appeal.  

The following determination is based on review of the Veteran's electronic Virtual VA "eFolder" and electronic Veterans Benefits Management System (VBMS) file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

Concerning the Veteran's claim for service connection for a disability of the toes, a new VA examination was conducted in January 2014 pursuant to the Board's remand in October 2013.  The VA examiner diagnosed hammer toes and hallux valgus and provided negative nexus opinions regarding the Veteran's claims for direct and secondary service connection.  However, the Board's review of the January 2014 examination report regarding the Veteran's toe and foot service connection claim discloses inconsistencies and inadequacies that prevent adjudication at the present time.  

For example, the January 2014 VA examiner diagnosed hammer toe only of the second toe of the left foot and specifically noted there were no hammer toes on the right foot.  However, his January 2014 addendum (dated a day after the date appearing on the VA examination report) reported the results of an X-ray study of both feet.  According to this addendum, hammer toe deformities were found on the fourth and fifth toes of the right foot.  The report of examination was not amended to reflect the X-ray evidence and the apparent inconsistency remains.  

Further, according to the addendum, X-rays of both feet disclose polyarticular degenerative changes with severe degenerative changes involving certain toe joints.  However, these degenerative changes are not reflected in the diagnoses and medical opinions (which only involve hammer toes and hallux valgus).  In addition, the report of examination indicates that the examiner checked the "no" box when asked whether imaging studies of the foot were performed.  Thus, it is evident to the Board that the January 2014 VA examination of the Veteran's foot and toe complaints was not amended and brought up to date by imaging studies completed after the examiner had first drafted his report.  The resulting inconsistencies left in the record must be clarified as the Veteran contends that degenerative changes in his joints were caused or aggravated by his service-connected kidney or hypertension disorders.  

Thus, on remand, a clarifying addendum opinion should be obtained from the January 2014 VA examiner.  If the January 2014 VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion related to his claim for service connection for bilateral toes replacement.  

The Veteran also seeks a higher rating for his service-connected left nephrectomy with normal right kidney with scar.  In its October 2013 remand, the Board requested that the Veteran be provided a new examination because the examiner in June 2009 did not have access to the claims file and might have misunderstood the severity of the Veteran's service-connected hypertension disorder.  The Board further noted that blood pressure readings with diastolic pressure predominately 120 or more is one of the rating criteria for a higher rating for removal of one kidney, pursuant to Diagnostic Code 7500.  See 4.115a, Ratings of the genitourinary system - dysfunctions, and 4.115b, Ratings of the genitourinary system - diagnoses (2013).  

However, a review of the report of the January 2014 VA examination discloses that the examiner did not provide any findings specifically related to hypertension and blood pressure readings.  This is important because the examiner indicated that the Veteran has renal dysfunction with recurring albuminuria, intermittently decreased renal function, and hypertension and/or heart disease due to renal dysfunction or caused by a kidney condition.  A higher or 60 percent rating under the provisions for renal dysfunction requires constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under the provisions of Diagnostic Code 7101 (which is diastolic pressure predominately 120 or more).  

The Board has a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Therefore, on remand the RO/Appeals Management Center (AMC) shall attempt to schedule the Veteran for another VA examination concerning the residuals of his left nephrectomy with scar.  

The Board's review of the electronic claims file shows no VA treatment records dated after December 2013.  Therefore, on remand the RO/AMC must associate with the Veteran's electronic file, all VA medical records from December 2013 to the present.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his claimed toe or foot disorders and his service-connected residuals of the left nephrectomy with normal right kidney with scar disorder and whose records are not found within the electronic claims file.  Again, the Veteran should be encouraged to provide the name and address of the specialist noted in a July 2009 VA medical record who performed and followed up his hammer toe surgery.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the electronic claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Dallas VA Medical Center (VAMC) or VA's Fort Worth outpatient clinic, for the period since December 2013.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who drafted the January 2014 examination report.  If he is unavailable, then the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any toe and foot disorders.  The examiner must state in his or her report that the Veteran's electronic claims file, including evidence added since the last VA examination, was reviewed.  The reviewer/examiner is requested in particular to review the Veteran's January 2014 foot and toe examination report and the January 2014 X-ray studies of the bilateral feet.  Thereafter, the examiner should provide an (addendum) opinion addressing the following questions: 

(a)  Whether the listed diagnoses in the January 2014 examination report should be clarified or amended to include certain degenerative changes to toe joints shown in X-rays and whether the report of examination should include hammer toes on additional digits besides the second toe of the left foot.

(b)  Whether it is at least as likely as not (a 50 percent probability or more) that any currently diagnosed toe or foot disorders are etiologically related to the Veteran's period of active duty from August 1955 to August 1957.  

(c)  If not, whether it is at least as likely as not that any currently diagnosed toe or foot disorders were caused or aggravated by the Veteran's service-connected left kidney disorder or his service-connected hypertension disorder.  

A rationale is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination of his residuals of the left nephrectomy with normal right kidney with scar to determine the current severity of this service-connected disability.  The examiner must have access to the electronic claims file and should indicate on the examination report that the electronic claims folder was reviewed in conjunction with the examination.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

In connection with evaluating and discussing the severity of the Veteran's service-connected left nephrectomy with normal right kidney with scar, the examiner should, as requested in the Board's October 2013 remand, provide specific findings addressing the rating criteria listed under 38 C.F.R. §§ 4.114a and 4.114b for rating the removal of one kidney found at Diagnostic Code 7500, including any relevant findings pertinent to the Veteran's hypertension and blood pressure readings (which were not provided in the January 2014 VA examination as requested by the Board).  The examiner also should comment on any occupational impairment resulting from this disability.  

4.  Thereafter, the issues on appeal shall be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

